Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 7, 9, 13, 28-31, 34, 36, 40, 56-59 are pending.

Allowable Subject Matter
Claims 1-4, 7, 9, 13, 28-31, 34, 36, 40, 56-59 are allowed (renumbered claims 1-7, 10-16, 8-9, 17-18, respectively).

The following is an examiner’s statement of reasons for allowance: Prior art teaches of determining a resource utilization scheme for transmitting SRS on multiple OFDM time domain resource units and transmitting the SRS transmission (See Kwon) as well as wherein the resource utilization scheme indicates whether frequency domain resource is switched on the multiple OFDM symbols (See Kwon). In addition, prior art teaches of a resource utilization scheme comprising when the frequency domain resource is not switched on the multiple OFDM symbols, performing transmission with adopting a same beam and same frequency in the OFDM symbols (See Iyer), as well as determining length of OFDM symbol according to subcarrier spacing (See Park) and determining beam and resource usage for SRS transmissions (See Yang).
	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “determining, by a terminal device, multiple time domain resource units occupied for performing Sounding Reference Signal (SRS) transmission on an SRS resource; determining, by the terminal device, a resource utilization scheme used for transmitting an SRS on the multiple time domain resource units; and performing, by the terminal device, the SRS transmission on the multiple time domain resource units according to the determined resource utilization scheme; wherein the multiple time domain resource units are Orthogonal Frequency Division Multiplexing (OFDM) symbols; and wherein the resource utilization scheme indicates whether frequency domain resource is switched on the multiple OFDM symbols, the resource utilization scheme comprising: when the frequency domain resource is switched on the multiple OFDM symbols, performing resource hopping on frequency domain resources in the multiple OFDM symbols; and when the frequency domain resource is not switched on the multiple OFDM symbols, performing transmission with adopting a same beam and a same frequency domain resource in the multiple OFDM symbols, wherein the multiple OFDM symbols are last N continuous OFDM symbols of a time slot, and a length of an OFDM symbol is determined according to a subcarrier spacing used to transmit the SRS on the SRS resource”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477